                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


KENNETH SCHMIDT,
         Plaintiff,

       v.                                               Case No. 19-C-0209

METALCRAFT OF MAYVILLE, INC.,
           Defendant.
______________________________________________________________________

                                DECISION AND ORDER

       The plaintiff, Kenneth Schmidt, alleges that the defendant, Metalcraft of Mayville,

Inc., violated the Americans with Disabilities Act (“ADA”) when it rejected his applications

for several job openings in August 2016 and January 2017. Before me now is Metalcraft’s

motion for summary judgment. See Fed. R. Civ. P. 56.

                                    I. BACKGROUND

       The plaintiff has Type 2 diabetes. During the time period relevant to this case, he

suffered from a serious diabetic ulcer on his left foot. The ulcer was an open wound on

the bottom of his foot. Such ulcers are prone to infection, and if the infection is not

stopped, it can spread up the leg and into the patient’s bloodstream, which can lead to

death. See Dep. of Dr. Jerome Buboltz at 13. To prevent this outcome, it is sometimes

necessary to amputate the patient’s foot. Id.

       The plaintiff worked for Metalcraft between 2000 and 2014. Metalcraft specializes

in the manufacture and assembly of products such as lawnmowers. During his tenure

with the company, the plaintiff worked as a laborer in various aspects of the manufacturing

and assembly process. He was afflicted with the ulcer during this time, and he

occasionally took leaves of absence to obtain treatment. On July 7, 2014, the plaintiff’s



            Case 2:19-cv-00209-LA Filed 09/03/20 Page 1 of 13 Document 33
doctor, Dr. Jerome Buboltz, completed a “fitness for duty” form that restricted him to

seated work. Def. Prop. Finding of Fact (“PFOF”) ¶ 28. Metalcraft continued to employ

the plaintiff until August 14, 2014, when it determined that it had no work that he could

perform with his medical restrictions. On January 21, 2016, the plaintiff filed a charge of

disability discrimination relating to his termination. That charge was dismissed as

untimely. The plaintiff does not challenge his 2014 termination in this lawsuit.

       Following his termination, the plaintiff worked for a company called Green Valley

Enterprises, where he worked as a general laborer doing work similar to his work at

Metalcraft. Pl. PFOF ¶ 11–13. According to the plaintiff, his work at Green Valley required

him to stand, walk, and generally move about. Id. ¶ 12. Between July 2016 and Winter

2017, the plaintiff performed his work at Green Valley using a Charcot Restrictive Orthotic

Walker—known as a “CROW boot”—to protect his foot. The boot was designed to

“offload” pressure from the plaintiff’s foot so that he could use the foot without worsening

the ulcer. Buboltz Dep. at 18.

       On July 13, 2016, the plaintiff applied for an open position at Metalcraft. The job

title was “production helper.” According to the written job description, the job would be

performed entirely while standing, involved regular walking around, and would require the

employee to regularly lift, carry, push, and pull items. ECF No. 24-3 at p. 64 of 98. On his

application form, the plaintiff identified himself as someone with a disability. Metalcraft did

not consider the plaintiff for this position because, based on Dr. Buboltz’s medical

restrictions from July 2014, which Metalcraft still had on file, the plaintiff would not have

been able to perform the essential functions of the job.



                                              2



         Case 2:19-cv-00209-LA Filed 09/03/20 Page 2 of 13 Document 33
       On August 5, 2016, Dr. Buboltz signed a new fitness-for-duty form. In this new

form, Dr. Buboltz indicated that the plaintiff could stand, walk, and perform other physical

tasks other than lifting for up to eight hours a day. See ECF No. 24-3 at p. 74 of 98. In an

area of the form that asked, “may not perform any lifting/carrying,” Dr. Buboltz answered

“yes.” Id. Dr. Buboltz also specified that the plaintiff was required to wear an orthotic boot

to protect his foot while he worked. On August 8, 2016, Dr. Buboltz wrote a letter that

stated as follows: “Ok to return to work on 8/8/2016 with only restriction of using Cam

Walker Boot[ 1] for protecting the left foot and kneeling scooter.” ECF No. 24-3 at p. 76 of

98. The plaintiff did not provide either the updated restrictions or the August 8 letter to

Metalcraft, and Metalcraft did not inquire whether the plaintiff’s restrictions had changed.

       In approximately November 2016, the plaintiff began treatment with a new wound-

care specialist, Dr. Rebecca Striet, who started him on hyperbaric treatments. The

treatments required the plaintiff to be in a hyperbaric chamber for about two hours per

day, every Monday through Friday, until he completed 40 treatments over the course of

about two months. See Striet Dep. at 13, 14–15, 43. Dr. Striet testified that, because

hyperbaric treatments are so time intensive, patients undergoing them usually do not

work. Id. at 43. Dr. Striet testified that, for the hyperbaric treatments to be successful, the

plaintiff needed to offload pressure from his foot by not walking on it. Id. at 15. She testified

that she expected him to use a kneeling scooter for offloading while he was working. Id.

at 16, 21.



1A Cam Walker Boot is a different style of orthotic than the CROW boot, and the Cam
Walker Boot did not work as well as the CROW boot. See Buboltz Dep. at 97. The plaintiff
was using a Cam Walker Boot before he received his CROW boot. Id. at 97–98.
                                               3



         Case 2:19-cv-00209-LA Filed 09/03/20 Page 3 of 13 Document 33
       In January 2017, shortly after he completed his hyperbaric treatments, the plaintiff

submitted a second application to Metalcraft for an open production helper position, along

with applications for two other open positions: robotic welder and assembler. The robotic

welder and assembler positions required levels of physical activity—including standing,

walking, and lifting—similar to the position of production helper. See ECF No. 24-3 at 67–

72. On his application, the plaintiff identified himself as someone with a disability.

However, he did not identify his medical restrictions or request a reasonable

accommodation. Once again, Metalcraft refused to consider him for the positions

because, based on the July 2014 restrictions, it believed he was limited to seated work.

Metalcraft did not ask the plaintiff whether his restrictions had changed.

       The hyperbaric and other treatments performed by Dr. Striet did not improve the

plaintiff’s condition. By the end of April 2017, the bones in the plaintiff’s foot were infected,

and his foot needed to be amputated. See Striet Dep. at 32–33. On May 24, 2017, an

orthopedic surgeon amputated the plaintiff’s leg below the knee. Def. PFOF ¶ 73.

       On January 23, 2017, the plaintiff filed a charge of discrimination relating to

Metalcraft’s failure to consider him for the positions he applied for in August 2016 and

January 2017. After receiving notice of his right to sue, the plaintiff commenced this

action. He alleges that Metalcraft’s refusal to consider him for the positions violated the

ADA.

                                       II. DISCUSSION

       Summary judgment is required where “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). When considering a motion for summary judgment, I view the evidence in the light

                                               4



         Case 2:19-cv-00209-LA Filed 09/03/20 Page 4 of 13 Document 33
most favorable to the non-moving party and must grant the motion if no reasonable juror

could find for that party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248, 255 (1986).

       Metalcraft moves for summary judgment on two grounds. First, it contends that the

plaintiff’s claim is barred by the statute of limitations. Here, Metalcraft notes that the

charge of discrimination the plaintiff filed after he was terminated in 2014 was rejected as

untimely and that the plaintiff did not commence this suit within ninety days after receiving

notice of his right to sue relating to the 2014 termination. Second, Metalcraft argues that,

even if the present suit is timely, the plaintiff’s claim for disability discrimination cannot

advance to trial because he has not produced evidence from which a reasonable jury

could conclude that he was qualified to perform the jobs he applied for with or without

reasonable accommodation.

A.     Timeliness

       Metalcraft contends that the plaintiff’s claims involving his employment

applications in August 2016 and January 2017 are untimely because he did not file a

charge of discrimination with the appropriate administrative agencies within 300 days of

his termination in 2014. See 42 U.S.C. § 2000e-5(e)(1) (person must file charge of

discrimination within 300 days of alleged unlawful employment practice). I disagree. The

plaintiff is not challenging his 2014 termination or seeking damages for the period

between his termination and when he would have started the positions for which he

applied in August 2016 and January 2017. Instead, he alleges that Metalcraft’s refusal to

consider his applications for the open positions constituted fresh acts of discrimination.

The plaintiff seeks damages caused by the failure to hire him for the open positions. He

filed administrative charges within 300 days of when his applications were rejected, and

                                              5



         Case 2:19-cv-00209-LA Filed 09/03/20 Page 5 of 13 Document 33
he timely commenced this suit after the administrative agencies provided notice of his

right to sue. Thus, the plaintiff’s claims are timely.

       Metalcraft cites cases holding that a plaintiff cannot resurrect an untimely

discrimination claim relating to a termination by asking for reinstatement and then filing a

fresh claim when the employer refuses to reinstate. See Kennedy v. Chem. Waste Mgmt.,

Inc., 79 F.3d 49, 51 (7th Cir. 1996); Burnam v. Amoco Container Co., 755 F.2d 893, 894–

95 (11th Cir. 1985). But these cases do not hold that a plaintiff can never challenge a

failure to rehire when he did not timely challenge his initial termination. Such a rule would

prevent a plaintiff whose initial termination was lawful from challenging fresh acts of

discrimination that occurred when the plaintiff later filed an application for an open

position. For example, in the present case, the plaintiff might have agreed that, given his

condition in 2014, he could not have performed the essential functions of his job and that

therefore Metalcraft lawfully terminated his employment. If he agreed, then of course he

wouldn’t have filed a timely charge of discrimination related to the termination. Under

Metalcraft’s view of the law, even if the plaintiff’s condition later improved enough so that

he could perform the essential functions of an open position, Metalcraft could unlawfully

reject the plaintiff’s application because of his disability, and the plaintiff could not file a

claim under the ADA because he did not file a timely charge relating to the lawful

termination.

       Cases such as Kennedy and Burnam do not mandate such an absurd result.

Instead, such cases hold only that the plaintiff cannot resuscitate a time-barred claim

relating to a termination by reapplying when “it is plain that reapplication is not invited.”

Kennedy, 79 F.3d at 51. In the present case, Metalcraft was accepting applications for

                                               6



         Case 2:19-cv-00209-LA Filed 09/03/20 Page 6 of 13 Document 33
the positions the plaintiff applied for, and the plaintiff submitted bona fide applications.

The plaintiff alleges “a new and discrete act of discrimination in the refusal to rehire itself,”

Burnam, 755 F.2d at 894, and therefore his failure to timely challenge his prior termination

does not prevent him from seeking relief now.

B.     Qualified Individual

       Section 12112(a) of the ADA prohibits employers from discriminating “against a

qualified individual on the basis of disability in regard to job application procedures, the

hiring, advancement, or discharge of employees, employee compensation, job training,

and other terms, conditions, and privileges of employment.” 42 U.S.C. § 12112(a). To

prove a violation of § 12112(a), a plaintiff must show that: (1) he was disabled; (2) he was

otherwise qualified to perform the essential functions of the job with or without reasonable

accommodation; (3) he suffered an adverse employment action; and (4) the adverse

action was caused by his disability. See, e.g., Kurtzhals v. County of Dunn, __ F.3d __,

2020 WL 4580550, *2 (7th Cir. 2020).

       In the present case, the parties agree that the plaintiff was disabled at the time he

applied for positions at Metalcraft. They also agree that Metalcraft’s refusal to consider

his applications was an adverse employment action. Further, the defendant admits that it

did not consider the plaintiff’s applications because of his disability. 2 Thus, the only

question is whether the plaintiff was qualified to perform the essential functions of the

positions he applied for with or without reasonable accommodation.



2Because Metalcraft admits that its decision was motivated by the plaintiff’s disability, the
plaintiff’s arguments concerning pretext and Metalcraft’s motives, see Br. in Opp. at 12–
14, 18–21, are irrelevant.
                                               7



         Case 2:19-cv-00209-LA Filed 09/03/20 Page 7 of 13 Document 33
       At the outset, I note that this is not a reasonable accommodation case, in that the

plaintiff does not allege that Metalcraft should have modified the positions he applied for

or its workplace policies to enable him to perform the essential functions of the positions.

Instead, he contends that he could perform all the essential functions of the positions

without modification while wearing a CROW boot. Metalcraft does not contend that its

policies would have prevented the plaintiff from wearing a CROW boot while he worked.

Thus, the question is whether the plaintiff could have performed the essential functions

of the positions he applied for while wearing a CROW boot.

       Before going further, it is important to refine the question slightly. The parties seem

to agree that the plaintiff was physically capable of performing the positions he applied

for while wearing the CROW boot. Indeed, as far as the record reveals, the plaintiff’s foot

ulcer did not inherently prevent him from standing, walking, or lifting as much as he liked.

However, standing, walking, and performing other tasks that involved putting pressure on

the foot were not medically recommended. In order to prevent his foot ulcer from

worsening, the plaintiff was required to “offload” pressure from his foot by wearing the

CROW boot and employing other strategies, such as using a kneeling scooter. See Striet

Dep. at 15. From some of the evidence in the record, it appears that the plaintiff may have

been willing to work without offloading his foot as recommended by his doctors. However,

I do not understand the plaintiff to be claiming that the ADA required Metalcraft to allow

him to ignore his doctors’ advice and perform work while not properly offloading his foot.

Thus, in evaluating whether the record would allow a reasonable jury to conclude that the

plaintiff could perform the essential functions of the positions he applied for, I focus on

whether the plaintiff could perform those functions while offloading his foot as advised by

                                              8



         Case 2:19-cv-00209-LA Filed 09/03/20 Page 8 of 13 Document 33
his doctors. The question is therefore whether the plaintiff could, consistently with his

doctors’ advice, perform the functions of the positions while wearing a CROW boot.

       As noted, the plaintiff submitted applications in August 2016 and January 2017. In

January 2017, the plaintiff applied for three positions: production helper, robotic welder,

and assembler. Just before he submitted his applications, the plaintiff had completed over

two months of daily treatments in a hyperbaric chamber under Dr. Striet’s supervision.

She testified that, at this point, it was imperative that the plaintiff offload his foot. Striet

Dep. at 15. She advised him to use a kneeling scooter (also known as a kneeling walker

or rolling walker) for this purpose. Id. at 16. As the name implies, a kneeling scooter is a

device on wheels that the plaintiff would rest his knee on while standing or walking. The

plaintiff would control the scooter by grabbing onto a handlebar with hand brakes. See

Schmidt Dep. at 29–30. Dr. Striet told the plaintiff that he should work only if he could use

his kneeling scooter while doing so. Id. at 21.

       At Dr. Striet’s deposition, Metalcraft’s counsel showed her a video of its employees

performing the jobs that the plaintiff had applied for and asked her whether he could do

those jobs while using a kneeling scooter. 3 Dr. Striet testified that he could not do so

efficiently or safely. See Striet Dep. at 22–30. During the same deposition, plaintiff’s

counsel asked Dr. Striet if she knew that the plaintiff had been walking around quite a bit

in his CROW boot without using a kneeling scooter. Id. at 36. Dr. Striet replied that she

had not known that and that, if she had, she would have told him to stop. Id. Thus, as far

as Dt. Striet was concerned, the plaintiff could not safely perform the essential functions


3The plaintiff does not dispute that these videos accurately depict the essential functions
of the positions. See Def. PFOF ¶ 53 & Pl.’s Response.
                                               9



         Case 2:19-cv-00209-LA Filed 09/03/20 Page 9 of 13 Document 33
of any of the positions he applied for in January 2017 while using a CROW boot but not

a kneeling scooter.

       As for the August 2016 application for the production-helper position, the plaintiff

was under Dr. Buboltz’s care at the time he submitted it. At his deposition, Metalcraft’s

counsel showed Dr. Buboltz the same video that it showed to Dr. Striet and asked him

whether the plaintiff could perform the jobs depicted. See Buboltz Dep. at 64–74. Dr.

Buboltz testified that the plaintiff could not do any of the jobs depicted while using a

kneeling scooter, including the production-helper position. Id. at 66:18–66:19

(assembler), 69:6–73:14 (robotic welder), 74:15–74:17 (production helper). When Dr.

Buboltz was asked whether the plaintiff could have performed any of the three positions

depicted in the videos at the time Dr. Buboltz was treating him, Dr. Buboltz answered,

“No, not in staying in compliance with the kneeling scooter.” Id. at 75:10–75:11. And Dr.

Buboltz then confirmed that, at the time the plaintiff applied for the production-helper

position, he needed to use the kneeling scooter while working. Id. at 75:12–75:15.

       After giving these answers, Dr. Buboltz allowed that the plaintiff might have been

able to do some of the tasks depicted in the videos while using a CROW boot alone. He

noted that, in general, a CROW boot could be used for walking shorter distances in tight

spaces (such as on Metalcraft’s production floor) and that the kneeling scooter was

needed for longer distances. See Buboltz Dep. at 75:15–75:22, 78:11–78:14. Dr. Buboltz

indicated that the plaintiff could have done some of the stationary tasks depicted in the

videos while using only the CROW boot. Id. at 79:12–79:25. However, none of the

positions for which the plaintiff applied involved only stationary work or work in which the

plaintiff would not be required to walk, lift, and perform other physical tasks on a regular

                                            10



        Case 2:19-cv-00209-LA Filed 09/03/20 Page 10 of 13 Document 33
basis. See ECF No. 24-3 at 63–72 (written job descriptions). Moreover, even after

allowing that the plaintiff could have done some work while using only the CROW boot,

Dr. Buboltz testified that he would not have recommended that the plaintiff work in any of

the three positions for eight hours a day while using only a CROW boot. Buboltz Dep. at

82:23–83:3.

       The plaintiff has not submitted evidence indicating that he could have performed

the essential functions of the positions while properly caring for his foot ulcer. He does

not, for example, offer testimony from another medical expert or a vocational expert

indicating that he could have safely performed the jobs while using a CROW boot but not

a kneeling scooter. However, he argues that, for two reasons, a reasonable jury could still

find in his favor.

       First, the plaintiff points out that, between July 2016 and Winter 2017, he was

performing functions at Green Valley Enterprises that were similar to the functions of the

jobs he applied for at Metalcraft while using only a CROW boot. Schmidt Aff. ¶¶ 9–12.

However, during this time period, the plaintiff’s ulcer worsened to the point where, by

Spring 2017, his foot needed to be amputated. See Buboltz Dep. at 81:23–82:9. Thus,

from the fact that the plaintiff was physically able to perform duties similar to those he

would have performed at Metalcraft without using a kneeling scooter, a jury could not

reasonably infer that he could have done so without causing further harm to his ulcer.

And again, I do not understand the plaintiff to be arguing that the ADA required Metalcraft

to hire him so long as he was willing to risk further harm to himself.

       Second, the plaintiff contends that, based on the fitness-for-duty form that Dr.

Buboltz completed on August 5, 2016, the plaintiff was cleared to perform the essential

                                            11



         Case 2:19-cv-00209-LA Filed 09/03/20 Page 11 of 13 Document 33
functions of the positions he applied for while using an orthotic boot. However, the form

stated that the plaintiff could not do any lifting, and lifting was an essential function of

each of the three positions he applied for. See ECF No. 24-3 at 63–72. But even putting

this problem aside, the form would not allow a reasonable jury to find that the plaintiff

could safely perform the jobs. At his deposition, Dr. Buboltz clarified that, when he eased

the plaintiff’s restrictions, he did so reluctantly and thought that it was not “in the best

interest of his ulcer.” Buboltz Dep. at 77:15–78:8. Dr. Buboltz reasoned that because the

plaintiff was walking around a fair amount outside of work, then perhaps he could also do

so while working. Id. But only three days after issuing the eased restrictions, Dr. Buboltz

wrote a letter stating that the plaintiff could return to work provided that he use a Cam

Walker Boot and a kneeling scooter. Def. PFOF ¶ 38 & ECF No. 24-3 at p. 76. Although

a Cam boot is different from a CROW boot, the letter did not indicate that the plaintiff

could work for eight hours a day while using a CROW boot alone. Further, as noted, once

Dr. Buboltz saw video footage of the tasks the plaintiff would be required to perform, he

made clear that the plaintiff’s performing those jobs for eight hours a day while using only

a CROW boot would have been against his recommendations. A jury considering this

evidence could not reasonably conclude that the plaintiff could have performed the

essential functions of the jobs he applied for while properly caring for his foot ulcer.

       For these reasons, I conclude that the evidence in the record does not create a

triable issue on whether the plaintiff was qualified to perform the jobs he applied for with

or without reasonable accommodation. Metalcraft is entitled to summary judgment on his

claims of disability discrimination.



                                             12



         Case 2:19-cv-00209-LA Filed 09/03/20 Page 12 of 13 Document 33
       One final matter. The plaintiff contends that Metalcraft failed to engage in the

interactive process required by the ADA when it rejected his applications without asking

him if his medical restrictions had changed since he was terminated in 2014. However,

an employer’s failure to engage in the interactive process is not an independent basis for

liability under the ADA. See Severson v. Heartland Woodcraft, Inc., 872 F.3d 476, 480

n.1 (7th Cir. 2017). A plaintiff must still show that he or she is a qualified individual with a

disability. See Spurling v. C&M Fine Pack, Inc., 739 F.3d 1055, 1059 n.1 (7th Cir. 2014).

Here, because the plaintiff has not demonstrated the existence of a triable issue on

whether he was a qualified individual, Metalcraft’s alleged failure to engage in the

interactive process is not actionable.

                                      III. CONCLUSION

       For the reasons stated, IT IS ORDERED that the defendant’s motion for summary

judgment (ECF No. 24) is GRANTED. The Clerk of Court shall enter final judgment.

       Dated at Milwaukee, Wisconsin, this 3rd day of September, 2020.



                                                   s/Lynn Adelman________
                                                   LYNN ADELMAN
                                                   United States District Judge




                                              13



         Case 2:19-cv-00209-LA Filed 09/03/20 Page 13 of 13 Document 33
